Per Curiam.  Mortgage.  The mortgage offered in evidence sufficiently described the subject mortgaged (Johnson v. Grisard, 51 Ark., 410) and the parties named as mortgagees. Perciful v. Platt, 36 Ark., 456; Kellogg v. Olsen, 34 Minn., 103; Morse v. Carpenter, 19 Vt., 613; Sherry v. Gilmore, 58 Wisc., 332—3; Chicago Lumber Co. v. Ashworth, 26 Kan., 212; Newton v. McKay, 29 Mich., 1; Beaman v. Whitney, 20 Me., 413; Hoffman v. Porter, 2 Brock, 156; Murray v. Blackledge, 71 N. C., 492. The court erred in refusing to admit the mortgage in evidence. Reverse and remand for a new trial.